Dissenting opinion on denial of petition for rehearing delivered March 18,1963. Paul Ward, Associate Justice. The majority has denied the petition for a rehearing in this case. Although J helped to make the original opinion, I am now convinced it was wrong and that the petition for a rehearing should be granted. My reasons for this change in position are set out hereafter. One. The opinion (236 Ark. 91 at pages 92, 93) sets out as the first error the refusal of the court to allow appellant to tell the condition of his wounds. This assignment cannot be considered by us because no exceptions were saved. In the Criner case (236 Ark. 220) which we handed down on March 4, 1963 we refused to reverse for the reason no exceptions were saved. Also, in addition, the court allowed Baker (appellant) to make a record of what his testimony would have been. It was ‘ ‘ that he received a serious injury, cut several inches long on top of his head ...” This same testimony was later placed in the record by Dr. Clark as will be shown later. Two. The next excluded testimony relied on for a reversal is set out in the opinion on pp. 93 and 94. In this instance an exception was saved by appellant. I submit there are two good reasons why no reversal error was committed. (a) Appellant was again allowed to make a record of what his testimony would be if allowed to answer the questions propounded to him. Here it is: “. .. Dr. Clark examined his injuries and sutured the wound in his head and that it took eleven stitches to sew up the wound. ’ ’ As will be shown later, Dr. Clark’s testimony was substantially to the same effect. (b) Aside from what is said in (a), there is another reason why the court did not commit reversible error. Appellant never did, during the entire trial, tell the trial court why he thought the excluded testimony was admissible. Only on appeal did appellant contend the testimony was admissible to show the probable aggressor. It is not fair to the trial court (as we have said many times) to let him be trapped into error — if it was error. The record at pages 269 et seq shows the testimony of Dr. LeMon Clark which was allowed to go to the jury. At page 270 it shows that the court first refused to let Dr. Clark testify, but following that Dr. Clark did testify in substance, regarding appellant’s wounds, as follows: I was concerned with the laceration on his scalp; it went right straight back almost in the middle of his skull; it was 3 or 3% inches long; it went right down to the skull — to the bone; it was lying open; it was almost as though it had been cut with a knife. At page 272 of the record the doctor said he sutured the cut with seven stitches. The doctor goes on at great length to describe the condition of appellant — much more than appellant had said he would do. In all fairness to the trial court (and to the continuity of the law) I submit the petition for a rehearing should be granted.